ACCEPTED
                                                                                     03-15-00497-CV
                                                                                             6932912
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                9/15/2015 2:01:48 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK

                           NO. 03-15-00497-CV

                                                         FILED IN
                                                 3rd COURT OF APPEALS
                      IN THE COURT OF APPEALS        AUSTIN, TEXAS
                FOR   THE THIRD DISTRICT OF TEXAS,9/15/2015 2:01:48 PM
                          AT AUSTIN, TEXAS          JEFFREY D. KYLE
                                                          Clerk



                            KAREN E. LANDA,
                               Appellant

                                      V.

                           CHARLES L. FARRIS,
                               Appellee.

        On Appeal from the 98th Judicial District Court, Travis County
                     Honorable Judge Triana Presiding


    APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE
                   APPELLANT'S BRIEF


HANCESCARBROUGHLLP                         THE CRONFEL FIRM
Terry L. Scarborough                       Guillermo Ochoa-Cronfel
State Bar No. 17716000                     State Bar No. 15175600
TScarborough@hslawmail.com                 Guillermo@thecronfelfirm.com
V. Blayre Pena                             2700 Bee Cave Rd.
State Bar No. 24050372                     Austin, TX 78746
BPena@hslawmail.com                        Telephone: (512) 347-9600
400 W. 15th Street, Ste. 950               Facsimile: (512) 347-9911
Austin, TX 78701                           ATTORNEYS FOR APPELLEE
Telephone: (512) 479-8888                  CHARLES   FARRIS
Facsimile: (512) 482-6891
ATTORNEYS FOR APPELLANT
KAREN E. LANDA
      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellant Karen E. Landa files her first motion for an extension of time to file

Appellant's Brief on the Merits. In support of this Motion, Appellant would show

unto the Court the following:

      1.     This is an accelerate appeal from the trial court's denial of Appellant's

special appearance.

      2.     The Appellant's brief is currently due on September 21, 2015, which

is approximately 20 days after the date the reporter's record was filed.

      3.     Appellant requests an extension of 30 days to file her brief, through

and until October 21, 2015.

      4.     Appellant requests this extension because lead counsel for Appellant

is celebrating his 25 year wedding anniversary on September 15, 2015, and is

going out of town with his wife to celebrate it.

      5.     Appellant further requests this extension to determine whether the

trial court will submit findings of fact and conclusions of law. Appellant requested

the discretionary findings on August 11, 2015, and subsequently sent a second

request on September 10, 2015. Pursuant to Tex. R. Civ. P. 297, if the Court is

inclined to issue said findings, the court is allowed an additional ten days from the

second notice, which would run on September 20, 2015. Since September 20th is a

Sunday, the findings could be filed on Monday, September 21, 2015, the same day



                                           2
-----------------------------------




Appellant's brief is due. While the trial court's staff attorney has indicated the

court is not inclined to issue discretionary findings for an interlocutory appeal,

Appellant would prefer to wait until the deadline has passed just in case there is

any chance the trial court changes its mind. Findings of fact would be extremely

useful in preparing Appellant's arguments for this appeal.

   6. This is Appellant's first request for an extension.

   7. This motion is not being filed for purposes of delay, but rather so justice

may be done in this case.

   For the reasons stated, Appellant, Karen E. Landa respectfully requests an

extension of 30 days, through and until October 21, 2015, to file Appellant's Brief

on the Merits.



                                       Respectfully submitted,

                                       HANCESCARBOROUGH,LLP
                                       400 W. 15th Street, Ste. 950
                                       Austin, Texas 78701
                                       Telephone: (512) 479-8888
                                       Facsimile: (512) 482-6891

                                        By:         1\/L~
                                           Terry L. Sc~ orough
                                           State Bar No. 17716000
                                           tscarborough@hslawmail.com
                                           V. Blayre Pena
                                           State Bar No. 24050372
                                           bpena@hslawmail.com



                                           3
---------------c-------------------~---------------




                           CERTIFICATE OF CONFERENCE

           I emailed Guillermo Ochoa-Cronfel, attorney for Appellee, on September
     14, 2015, and Mr. Ochoa-Cronfel responded on the same day that he is opposed to
     this motion.




                               CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing Motion was served on the

     following counsel of record on September 15, 2015, via certified mail, return

     receipt requested, and/or the electronic filing system:

     Guillermo Ochoa-Cronfel
     THE CRONFEL FIRM
     2700 Bee Cave road, Suite 103
     Austin, Texas 78746
     512-347-9600
     512-347-9911 fax




                                                4